Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is made by and between The Best
One, Inc. (the “Company”) and the individual identified on Exhibit A, attached
hereto (the “Employee”) effective as of the Effective Date.

RECITALS

WHEREAS, the Company invests in and acquires promising technology companies and
assets;

WHEREAS, the Company is entering into a Securities Purchase Agreement dated
September   , 2014 (“Securities Purchase Agreement”) by and among (i) John O.
Schaeffer; (ii) WHP Solutions, LLC; (iii) Interactive Data, LLC (“Interactive
Data”), a Georgia limited liability company; and (iv) The Best One, Inc.,
whereby the Company will acquire one hundred percent (100%) of the membership
interest of Interactive Data (the Company and Interactive Data collectively
referred to hereinafter as “the Company”);

WHEREAS, from and after the “Closing Date” (as defined in the Securities
Purchase Agreement”), the Company desires to retain the services of the Employee
pursuant to the terms and conditions set forth herein and the Employee desires
to become employed by the Company on such terms and conditions; and

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Company and the Employee agree as follows:

AGREEMENT

1. Term of Agreement. This Agreement will be effective on the Effective Date.
The term shall be for the period set forth on Exhibit A attached hereto (the
“Term”).

2. Position and Duties. During the Term, the Employee shall serve the Company in
the position and perform the duties as are set forth on Exhibit A attached
hereto.

3. Full Business Time and Attention. Except as otherwise set forth in this
Agreement, the Employee shall (a) devote his full business time, attention,
skill and energy exclusively to the duties and responsibilities of his position;
(b) service the Company faithfully, diligently and to the best of his ability;
(c) use his best efforts to promote the success of the Company; and (d)
cooperate fully with the Company’s Board of Directors (the “Board”) and Chief
Executive Officer in the advancement of the Company’s best interests to assure
full and efficient performance of his duties hereunder.

4. Compensation and Benefits. During the Term:



  a.   Base Salary. The Employee shall be paid the annual base salary set forth
on Exhibit A attached hereto, or such greater amount as may be determined by the
Company from time to time in its sole discretion, payable in equal periodic
installments according to the Company’s customary payroll practices, but not
less frequently than monthly (the “Base Salary”). The Base Salary may be
increased but not decreased without the Employee’s written consent.



  b.   Benefits. The Employee shall, during the Term, be eligible to
participate, commensurate with the Employee’s position, in such retirement, life
insurance, hospitalization, major medical, fringe and other employee benefit
plans that the Company generally maintains for its full-time employees
(collectively, the “Benefits”). Notwithstanding the foregoing, the Company may
discontinue or terminate at any time any employee benefit plan, policy or
program now existing or hereafter adopted and will not be required to compensate
the Employee for such discontinuance or termination; provided, however, that the
Company shall be required to offer to the Employee any rights or benefits
extended to other employees in the event of termination of such plans or
benefits, including, but not limited to coverage under the Consolidated Omnibus
Budget Reconciliation Act of 1985 (“COBRA”).



  c.   Bonus. The Employee shall be entitled to cash bonuses, commensurate with
the Employee’s position, as the Board may determine from time to time.



  d.   Equity. The Employee shall receive the equity (hereinafter “Equity”) set
forth on Exhibit A attached hereto.



  e.   Equity Incentive Compensation. The Employee shall be entitled to
participate, commensurate with the Employee’s position, in the Company’s
incentive compensation plan(s) (i.e., stock/RSUs/options/warrants, etc.) based
upon the Company’s achievement of certain revenue milestones. Such revenue
milestones shall be determined in good faith solely by the Board and the Chief
Executive Officer.



  f.   Stock Option. The Employee shall be entitled to participate, commensurate
with the Employee’s position, in the Company’s Stock Option Plan, upon the terms
and conditions set forth in the stock option agreement to be executed separately
from this Agreement.



  g.   Expenses. The Company shall pay on behalf of the Employee (or reimburse
Employee for) reasonable documented expenses incurred by Employee in the
performance of his duties under this Agreement and, in accordance with the
Company’s existing policies and procedures pertaining to the reimbursement of
expenses to employees in general. Notwithstanding anything herein to the
contrary or otherwise, except to the extent any expense or reimbursement
provided pursuant to this Section 4(g) does not constitute a “deferral of
compensation” within the meaning of Section 409A of the Code (as defined below):
(i) the amount of expenses eligible for reimbursement provided to the Employee
during any calendar year will not affect the amount of expenses eligible for
reimbursement or in-kind benefits provided to the Employee in any other calendar
year, (ii) the reimbursements for expenses for which the Employee is entitled to
be reimbursed shall be made on or before the last day of the calendar year
following the calendar year in which the applicable expense is incurred,
(iii) the right to payment or reimbursement or in-kind benefits hereunder may
not be liquidated or exchanged for any other benefit and (iv) the reimbursements
shall be made pursuant to objectively determinable and nondiscretionary Company
policies and procedures regarding such reimbursement of expenses.

5. Termination of Employment.



  a.   By the Company. The Company may terminate this Agreement and Employee’s
employment, for the following reasons:



  i.   Death. This Agreement shall terminate immediately upon the death of the
Employee.



  ii.   Disability. The Company may terminate this Agreement and the Employee’s
employment with the Company immediately upon a determination of Disability. For
purposes of this Agreement the Employee has a “Disability” if, for physical or
mental reasons, the Employee is unable to perform the essential duties required
of the Employee under this Agreement, even with a reasonable accommodation, for
a period of 6 consecutive months or a period of 180 days during any 12-month
period, as determined by an independent medical professional mutually acceptable
to the parties. Employee shall submit to a reasonable number of examinations by
the independent medical professional making the determination of Disability.



  iii.   For Cause. The Company may terminate this Agreement and the Employee’s
employment with the Company at any time for Cause. For purposes of this
Agreement, “Cause” is defined as: (1) Employee’s conviction of or plea of guilty
or nolo contendere to a felony which involves moral turpitude or results in
material harm to the Company, (2) Employee’s fraud against the Company, theft,
misappropriation or embezzlement of the assets or funds of the Company or any
customer, or any breach of fiduciary duty owed to the Company, or engagement in
misconduct that is materially injurious to the Company, including any violation
of any of the restrictions set forth in the Confidentiality, Nondisclosure,
Noncompetition, Nonsolicitation and Nondisparagement Agreement attached as
Exhibit B, (3) Employee’s gross negligence of his duties or willful misconduct
in the performance of his duties under this Agreement, and (4) Employee’s
material breach of this Agreement.



  iv.   Without Cause or Refusal to Accept Assignment. Notwithstanding anything
in this Agreement to the contrary, the Company may immediately terminate this
Agreement and the Employee’s employment at any time during the Term without
Cause for any reason or no reason at all.



  v.   Adverse Ruling. The Company may terminate this Agreement and the
Employee’s employment with the Company at any time if compelled by a final,
non-appealable ruling of a court of competent jurisdiction finding the
Employee’s employment by the Company to be a violation of (i) the Employee’s
confidentiality and non-competition agreement with TLO, LLC (“TLO”) (the “TLO
Agreement”), which was purportedly subsequently assumed by TransUnion Risk and
Alternative Data Solutions, Inc. (“TransUnion”) as part of TransUnion’s
acquisition of substantially all of the assets of TLO, or (ii) the Employee’s
noncompetition and nonsolicitation agreement with TransUnion (the “TransUnion
Agreement”) (each an “Adverse Ruling”).



  b.   By Employee. The Employee may terminate this Agreement and his employment
with the Company, for the following reasons:



  i.   For Any Reason. The Employee may terminate this Agreement and his
employment hereunder at any time for any reason or for no reason at all;
provided, however, that the Employee provides the Company with at least sixty
(60) days prior written notice.



  ii.   For Good Reason. The Employee may terminate this Agreement and his
employment hereunder for “Good Reason” (as hereinafter defined). For purposes of
this Agreement, the Employee shall have “Good Reason” to terminate this
Agreement and his employment if (a) there is a material diminution in the
Employee’s (i) duties, responsibilities or title, or (ii) authority to make
decisions or implement strategies within the scope of his duties and
responsibilities; (b) there is a breach of a material term of this Agreement by
the Company and the Company fails to cure such breach within ten (10) days of
receipt of written notice from the Employee; (c) the Company reduces the
Employee’s Base Salary as in effect from time to time, without the Employee’s
prior written consent; or (d) the Company requests that the Employee participate
in an unlawful act.



  c.   Compensation Upon Termination.



  i.   Death. Upon termination of this Agreement due to the Employee’s death,
the Company shall pay to the Employee’s estate the Employee’s Base Salary
accrued through the date of the Employee’s death. Upon payment to the Employee
of the foregoing amount, the Company shall have no further obligation or
liability to or for the benefit of the Employee under this Agreement, except as
required by applicable law.



  ii.   Disability. Upon termination of this Agreement due to the Employee’s
Disability, the Company shall pay to the Employee the Employee’s Base Salary
accrued through the date of the determination of the Employee’s Disability. Upon
payment to the Employee of the foregoing amount, the Company shall have no
further obligation or liability to or for the benefit of the Employee under this
Agreement, except as required by applicable law.



  iii.   For Cause. Upon termination of this Agreement for Cause, the Company
shall pay to the Employee the Employee’s Base Salary and Benefits accrued
through the date of the Employee’s termination. Upon payment to the Employee of
the foregoing amount, the Company shall have no further obligation or liability
to or for the benefit of the Employee under this Agreement, except as required
by applicable law.



  iv.   Without Cause or Refusal to Accept Assignment. In the event the Company
terminates this Agreement without Cause or any successor of the Company refuses
to accept assignment of this Agreement, the Company shall pay to the Employee
the Employee’s Base Salary for the remainder of the Term in accordance with the
Company’s payroll practices in effect from time to time, provided, however, the
Employee is not in violation of the Confidentiality, Nondisclosure,
Noncompetition, Nonsolicitation and Nondisparagement Agreement attached as
Exhibit B. Upon payment to the Employee of the foregoing amount, the Company
shall have no further obligation or liability to or for the benefit of the
Employee under this Agreement, except as required by applicable law.



  v.   For Any Reason. In the event the Employee terminates this Agreement and
his employment with the Company for any reason during the Term, the Company
shall pay to the Employee the Employee’s Base Salary through the date of the
Employee’s termination. Upon payment to the Employee of the foregoing amount,
the Company shall have no further obligation or liability to or for the benefit
of the Employee under this Agreement, except as required by applicable law.



  vi.   For Good Reason. If the Employee terminates this Agreement and his
employment for Good Reason, the Company shall pay to the Employee the Employee’s
Base Salary for the remainder of the Term in accordance with the Company’s
payroll practices in effect from time to time, provided, however, the Employee
is not in violation of the Confidentiality, Nondisclosure, Noncompetition,
Nonsolicitation and Nondisparagement Agreement attached as Exhibit B. Upon
payment to the Employee of the foregoing amount, the Company shall have no
further obligation or liability to or for the benefit of the Employee under this
Agreement, except as required by applicable law.



  vii.   Adverse Ruling. In the event the Company terminates this Agreement due
to an Adverse Ruling, the Company shall pay to the Employee the Employee’s Base
Salary for the remainder of the Term in accordance with the Company’s payroll
practices in effect from time to time, provided, however, the Employee is not in
violation of the Confidentiality, Nondisclosure, Noncompetition, Nonsolicitation
and Nondisparagement Agreement attached as Exhibit B. Upon payment to the
Employee of the foregoing amount, the Company shall have no further obligation
or liability to or for the benefit of the Employee under this Agreement, except
as required by applicable law.

6. Indemnification. To the fullest extent permitted by the law, the Company will
indemnify, defend and hold Employee harmless from and against any and all
third-party claims, demands, investigations, actions, suits, proceedings, awards
and/or judgments, including reasonable costs and attorneys’ fees, incurred by
Employee in connection with (i) any authorized acts or decisions made by the
Employee in good faith in his capacity as an Employee of the Company, so long as
such acts or decisions were authorized by the Company and Employee reasonably
believed at the time of such acts or decisions that such acts or decisions were
in the best interests of the Company, and (ii) any action brought by TLO and/or
TransUnion, its parent(s), subsidiaries or affiliates, alleging Employee’s
employment by the Company to be a violation of the TLO Agreement and/or
TransUnion Agreement or alleging any other cause(s) of action arising under the
same or related nucleus of facts. The Company may obtain coverage for the
Employee under an insurance policy covering the Company’s directors and officers
against claims set forth herein if such coverage for Employee is possible at
reasonable cost; provided, however, that it is understood and agreed that the
Company’s obligation to indemnify the Employee as set forth in this Section 6
shall not be affected by the Company’s ability or inability to obtain such
insurance coverage.

7. Covenant Not to Compete. In recognition of the need of the Company to protect
its goodwill and legitimate business interests, Employee agrees that the terms
and conditions of the Company’s Confidentiality, Nondisclosure, Noncompetition,
Nonsolicitation and Nondisparagement Agreement, as attached hereto as Exhibit B,
are hereby incorporated into this Agreement. Notwithstanding the foregoing,
Employee’s covenants in Exhibit B are independent covenants and any claim by
Employee against the Company under this Agreement or otherwise shall not excuse
Employee’s obligations under Exhibit B. If Employee’s employment with the
Company expires or is terminated, this Agreement shall continue in full force
and effect to the extent necessary or appropriate to enforce the Employee’s
obligations and agreements under Exhibit B attached hereto.

8. Notice. Any notice required or desired to be given under this Agreement shall
be in writing and shall be addressed as follows:

      If to Company:  
The Best One, Inc.
4400 Biscayne Boulevard, Suite 850
Miami, Florida 33137
If to Employee:  
Daniel MacLachlan
6183 Greenview Terrace
Boca Raton, Florida 33433

Notice shall be deemed given on the date it is deposited in the United States
mail, first class postage prepaid and addressed in accordance with the
foregoing, or the date otherwise delivered in person, whichever is earlier. The
address to which any notice must be sent may be changed by providing written
notice in accordance with this Section 8.

9. General Provisions.



  a.   Amendments. This Agreement contains the entire agreement between the
parties regarding the subject matter hereof. No agreements or representations,
verbal or otherwise, express or implied, with respect to the subject matter of
this Agreement have been made by either party which are not set forth expressly
in this Agreement. This Agreement may only be altered or amended by mutual
written consent of the Company and the Employee.



  b.   Applicable Law. This Agreement shall be governed in accordance with the
laws of the State of Florida regardless of the conflict of laws rules or
statutes of any jurisdiction.



  c.   Successors and Assigns. This Agreement will be binding upon the
Employee’s heirs, executors, administrators or other legal representatives or
assigns. This Agreement will not be assignable by the Employee, but shall be
assigned by the Company in connection with the sale, lease, license, assignment,
merger, consolidation, share exchange, liquidation, transfer, conveyance or
other disposition (whether direct or indirect) of all or substantially all of
its business and/or assets in one or a series of related transactions
(individually and/or collectively, a “Fundamental Transaction”). The Company
shall cause any successor entity in a Fundamental Transaction in which the
Company is not the survivor (the “Successor Entity”) to assume in writing all of
the obligations of the Company under this Employment Agreement. Upon the
occurrence of any such Fundamental Transaction, the Successor Entity shall
succeed to, and be substituted for (so that from and after the date of such
Fundamental Transaction, the provisions of this Employment Agreement referring
to the “Company” shall refer instead to the Successor Entity), and may exercise
every right and power of the Company and shall assume all of the obligations of
the Company under this Employment Agreement with the same effect as if such
Successor Entity had been named as the Company herein.



  d.   No Waiver. The failure of any party to this Agreement to enforce at any
time any of the provisions of this Agreement shall in no way be construed to be
a waiver of any such provision, nor in any way to affect the validity of this
Agreement or any part thereof or the right of any party under this Agreement to
enforce each and every such provision. No waiver or any breach of this Agreement
shall be held to be a waiver of any other or subsequent breach.



  e.   Section Headings, Construction. The headings used in this Agreement are
provided for convenience only and shall not affect the construction or
interpretation of this Agreement. All words used in this Agreement shall be
construed to be of such gender or number as the circumstances require. In no
event shall the terms or provisions hereof be construed against any party on the
basis that such party or counsel for such party drafted this Agreement or the
attachments hereto.



  f.   Severability. If any provision of this Agreement is held to be invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement shall remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree shall remain in
full force and effect to the extent not held invalid or unenforceable.



  g.   Counterparts. This Agreement may be executed in one or more counterparts
each of which shall be deemed to be an original of this Agreement and all of
which, when taken together, shall be deemed to constitute one and the same
agreement.



  h.   Opportunity to Review. The Employee represents that the Employee has been
provided with an opportunity to review the terms of the Agreement with legal
counsel.



  i.   Compliance with Code Section 409A. This Agreement is intended, and shall
be construed and interpreted, to comply with Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) and, if necessary, any provision
shall be held null and void to the extent such provision (or part thereof) fails
to comply with Code Section 409A. For purposes of Code Section 409A, each
payment of compensation under this Agreement shall be treated as a separate
payment of compensation. Any amounts payable solely on account of an involuntary
termination shall be excludible from the requirements of Code Section 409A,
either as separation pay or as short-term deferrals to the maximum possible
extent. Any reference to the Employee’s “termination” or “termination of
employment” shall mean the Employee’s “separation from service” as defined in
Code Section 409A from the Company and all entities with whom the Company would
be treated as a single employer for purposes of Code Section 409A. Nothing
herein shall be construed as a guarantee of any particular tax treatment to
Employee and the Company shall have no liability to the Employee with respect to
any penalties that might be imposed on the Employee by Code Section 409A for any
failure of this Agreement or otherwise.



  j.   Attorney’s Fees. In any action or proceeding (including any appeals)
brought to enforce any provision of this Agreement, the prevailing party will be
entitled to reasonable attorney’s fees and costs.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first written above.

     
The Best One, Inc.
By:      /s/ Michael Brauser
  Daniel MacLachlan
/s/ Daniel MacLachlan
 
 

Name: Michael Brauser
Its: Chairman
 


 
   

EXHIBIT A



1.   Effective Date: The Closing Date (as defined in the Recitals)



2.   Employee Name: Daniel MacLachlan



3.   Position: Chief Financial Officer of the Company



4.   Duties: As determined by the Board and/or Chief Executive Officer



5.   Location of Employment: Boca Raton, Florida



6.   Term: Commencing on the Effective Date and ending September 30, 2016



7.   Base Salary: $185,000.00 per annum



8.   Equity: 250,000 Restricted Stock Units (RSUs); vesting quarterly during the
Term; immediate vesting upon change in control of the Company

1





Amendment to Employment Agreement

This Amendment is made as of the 17th day of March 2015 by and between The Best
One, Inc., a Florida corporation (the “Company”) and Daniel MacLachlan (the
“Employee”) to the Employment Agreement between the parties.

W I T N E S S E T H

WHEREAS, the Company and Employee are parties to an Employment Agreement dated
October 6, 2014 (the “Agreement”); and

WHEREAS, the Company and the Employee now desire to make certain changes to the
Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the parties hereby adopt
this Amendment to the Agreement effective as of the date hereof.

(1) Paragraph 8 to Exhibit A to the Agreement shall be removed and replaced with
the following:

“8) Equity: 250,000 Restricted Stock Units (RSUs); vesting quarterly during the
Term; immediate vesting upon a Company Sale. For purposes herein, “Company Sale”
means (i) any merger or consolidation of the Company where a third party not a
stockholder of the Company acquires more than 50% of the voting power of the
Company, (ii) the sale of all or substantially all of the assets of the Company
in a transaction requiring stockholder approval, or (iii)  the sale of the
Company’s capital stock by existing stockholders where a third party acquires
(or a number of third parties acquire) beneficial ownership of more than 50% of
the voting power of the Company.  Notwithstanding the foregoing, a Company Sale
does not include a transaction where the definitive agreement (excluding
amendments) was entered into within three (3) months after the Effective Date. 

(2) Except as amended hereby, the terms and provisions of the Agreement shall
remain in full force and effect and unmodified.

IN WITNESS WHEREOF, the parties have executed this Amendment dated as of the day
and year written above.

COMPANY:

The Best One, Inc.

By:      /s/ Derek Dubner      
Derek Dubner, Chief Executive Officer


EMPLOYEE:
/s/ Daniel MacLachlan
Daniel MacLachlan

2